DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotating flywheel, tilting device of claim 2, sensor of claim 3, and attachment of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen US Patent 9950910.

With respect to claim 1, Sorensen discloses a method for installing components of a wind turbine (18), with a lifting device (32, 34) for lifting a respective component (18) hanging at the lifting device via at least one cable (40, 42), wherein at least one stabilization device (50 and pulleys column 7 lines 35-37) stabilizes the component against movements induced by external forces by a gyroscopic effect; wherein the stabilization is provided by a rotating flywheel (pulleys column 7 lines 35-37) which is tilted by a tilting device (axle of pulley) around at least one axis with a vertical orientation to the axis of rotation of the flywheel.  

3. (Currently Amended) The method according to claim 2, wherein a sensor device (50) provides measurement values regarding the force induced movements with the stabilizing device being controlled based on the measurement values.  

4. (Currently Amended) The method according to claim 1, wherein the stabilizing device is attached to the component (as shown in Figure 12), to a handling tool carrying (30) the component, to a fixation tool (securement mechanism such as bolts or screws of 32, 34 to 18) for connecting the component or the 

5. (Currently Amended) The method according to claim 1, wherein the component (column 1 line 40-41) is a rotor blade, a nacelle, a hub a tower section, a generator or a gear box.  

6. (Currently Amended) A lifting arrangement for lifting components (18) during the installation of a wind turbine, comprising a lifting device (32, 34) and a component (18) attached to the lifting device via at least one cable (40, 42), at least one stabilization device (50 and pulleys column 7 lines 35-37) is provided for stabilizing the component against movements induced by external forces by a gyroscopic effect; wherein the stabilization is provided by a rotating flywheel (pulleys column 7 lines 35-37) which is tilted by a tilting device (axle of pulley) around at least one axis with a vertical orientation to the axis of rotation of the flywheel.  

8. (Currently Amended) The lifting arrangement according to claim 7, wherein a sensor device (50) is provided for providing measurement values regarding the force induced movements with the stabilizing device being controlled based on the measurement values.  

9. (Currently Amended) The lifting arrangement according to claim 6, wherein the stabilizing device is attached to the component (as shown in Figure 12), to a handling tool carrying (30) the component, to a fixation tool (securement mechanism such as bolts or screws of 32, 34 to 18) for connecting the component or the handling tool to an attachment (anchoring mechanisms for 32, 34) of the lifting device or to the at least one cable.

.  

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
The applicant argues that the specification describes the components of the flywheel, sensor, and attachment in enough detail that one of ordinary skill in the art would understand.  The Office maintains its position as the disclosure as a whole failed to disclose these features in enough detail to understand them with respect to the claimed invention.  Furthermore, these features are required by the claims.  
The applicant further argues on page 7 that the prior art does not suggest any gyroscopic effect.  However, a gyroscopic effect is to change the direction of the axis of spin.  The claim only requires the component to stabilize against movements from external forces by a gyroscopic effect.  As such, as the prior art is out in the field, there are multiple forces that are inherent that can cause a gyroscopic effect.  As such, the claim is read on by the prior art.  ‘
The applicant further argues on page 8 that the pulley cannot be both the flywheel and tilting device.  However, the Office disclosed the pulley (portion engaged with the cable) to be the flywheel and the axle or shaft of the pulley on which it rotates to the tilting device.  Thus these are two separate components.  Furthermore, the axle acts as a liaison between movements of the cable thus allowing the pulley to be tilted.  
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654